DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application DE 10 2017 120 385.0 filed in German Patent and Trade Mark Office (DPMA) on September 5, 2017 and receipt of a certified copy thereof.
Information Disclosure Statement
The information disclosure statement (IDS) filed on January 30, 2020 and IDS filed on January 26, 2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDSs are considered by the examiner.
Claim Objections
Claims 20, 23, 24, 34, 35 and 37 are objected to because of the following informalities:
In claim 20, line 2-3, “the optical element, a bottom side facing the light-emitting semiconductor chip” should read --the optical element has a bottom side facing the light-emitting semiconductor chip--.
In claim 23, “first and second reflective materials” should read --the first and second reflective materials--.
In claim 24, “Light-emitting device according to claim 19” should read --The light-emitting device according to claim 19--. A support can be found at least in other dependent claims 20-23 and 25-30.
In claim 34, “the foil” should read --the continuous foil-- for clarity.

Claim 37 is a substantial duplicate of claim 27, so should be canceled.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 19, 20, 22, 25-29 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Krister DE 102011118290 (its original document and English translation are used in rejection) in view of Jagt US 2012/0001204.
Regarding claim 19, Krister teaches a light-emitting device (e.g., 1, Fig. 1) comprising: 
a light-emitting semiconductor chip (e.g., 2, Fig. 1; translation, [69]) with a light-outcoupling surface (e.g., 3, Fig. 1; translation, [71]) surrounded laterally by a first reflective material (e.g., 8, Fig. 1; translation, [69]) in a form-locking manner; 
a foil element (e.g., 5 and/or 6, Fig. 1; translation, [72]) on the light-outcoupling surface; 
an optical element (e.g., 9 and 22, Fig. 1; translation, [69], [77]) on the foil element laterally surrounded by a second reflective material (e.g., 20 having reflective inner wall surfaces 24, Fig. 1; translation, [70]) in a form-locking manner; and 
a gap (e.g., a gap in which 7 is disposed, Fig. 1; translation, [69]) located at least in a partial region between the foil element and the optical element. 

One of ordinary skill in the art would have known that two wavelength converting materials may be separated by a spacer layer, such as a transparent layer (e.g., a substrate, adhesive or bonding layer), a scattering layer or an air gap, etc. as suggested by Jagt (e.g., [68], [80]). 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Krister to include a gas-filled gap located at least in a partial region between the foil element and the optical element, because a transparent layer (e.g., a substrate, adhesive or bonding layer), a scattering layer or an air gap, etc. was known in the semiconductor art as an alternative embodiment for separating two wavelength converting materials, as suggested by Jagt, and selecting among them for enhancing the transmittance of emitted/reflected light from the two wavelength converting elements (e.g., foil element (including 5), optical element (including 9)) of Krister would have been obvious to the skilled artisan. MPEP §2143.
Regarding claim 20, Krister in view of Jagt teaches the light-emitting device according to claim 19, wherein the foil element (e.g., 5 and/or 6, Krister, Fig. 1) has a top side facing away from the light-emitting semiconductor chip and the optical element (e.g., 9 and 22, Krister, Fig. 1) has a bottom side facing the light-emitting semiconductor chip, and wherein the top side of the foil element and a bottom side of the optical element are at least partially spaced apart from one another thereby forming the gap (e.g., air-gap of Krister in view of Jagt).

Regarding claim 25, Krister in view of Jagt teaches the light-emitting device according to claim 19, wherein the gap is air-filled (e.g., air-gap of Krister in view of Jagt).
Regarding claim 26, Krister in view of Jagt teaches the light-emitting device according to claim 19, the light-emitting semiconductor chip (e.g., 2, Krister, Fig. 1).
Jagt further teaches that the LED chip 2 may be electrically connected in flip-chip manner or in wire-bonding manner (e.g., [34]). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Krister to include the light-emitting semiconductor chip is a flip chip configured to be electrically contactable, because in flip-chip manner or in wire-bonding manner was known in the semiconductor art as an alternative embodiment for electrically connecting the LED chip as suggested by Jagt, and selecting among them for simplifying the manufacturing process and reducing cost would have been obvious to the skilled artisan. MPEP §2143. In this case, Krister in view of Jagt thus teaches the light-emitting semiconductor chip is a flip chip configured to be electrically contactable on a rear side opposite the light-outcoupling surface.
Regarding claim 27, Krister in view of Jagt teaches the light-emitting device according to claim 19, wherein the light-emitting device (e.g., 1, Krister, Fig. 1) has laterally delimiting side surfaces (e.g., side surface(s) of 3 and/or 5, side surface(s) of 8 and side surface(s) of 20, Krister, Fig. 1) comprising side surfaces of the first reflective material, the foil element and the second reflective material.  

Regarding claim 29, Krister in view of Jagt teaches the light-emitting device according to claim 19, wherein the foil element is transparent (e.g., silicone of 5 and/or 6, Krister; translation, [14], [74]) to light generatable by the light-emitting semiconductor chip during operation.  
Regarding claim 37, Krister teaches a light-emitting device (e.g., 1, Fig. 1) comprising: 
a light-emitting semiconductor chip (e.g., 2, Fig. 1; translation, [69]) with a light-outcoupling surface (e.g., 3, Fig. 1; translation, [71]) surrounded laterally by a first reflective material (e.g., 8, Fig. 1; translation, [69]) in a form-locking manner; 
a foil element (e.g., 5 and/or 6, Fig. 1; translation, [72]) on the light-outcoupling surface; 
an optical element (e.g., 9 and 22, Fig. 1; translation, [69], [77]) on the foil element laterally surrounded by a second reflective material (e.g., 20 having reflective inner wall surfaces 24, Fig. 1; translation, [70]) in a form-locking manner; and 
a gap (e.g., a gap in which 7 is disposed, Fig. 1; translation, [69]) located at least in a partial region between the foil element and the optical element, 
wherein the light-emitting device (e.g., 1, Fig. 1) has laterally delimiting side surfaces (e.g., side surface(s) of 3 and/or 5, side surface(s) of 8 and side surface(s) of 20, Fig. 1) comprising side surfaces of the first reflective material, the foil element and the second reflective material.  
 Krister does not explicitly teach a gas-filled gap that is located at least in a partial region between the foil element and the optical element.  

Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Krister to include a gas-filled gap located at least in a partial region between the foil element and the optical element, because a transparent layer (e.g., a substrate, adhesive or bonding layer), a scattering layer or an air gap, etc. was known in the semiconductor art as an alternative embodiment for separating two wavelength converting materials, as suggested by Jagt, and selecting among them for enhancing the transmittance of emitted/reflected light from the two wavelength converting elements (e.g., foil element (including 5), optical element (including 9) of Krister would have been obvious to the skilled artisan. MPEP §2143.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Krister in view of Jagt as applied to claim 19 above, and further in view of Schumann et al. US 2017/0288108.
Regarding claim 21, Krister in view of Jagt teaches the light-emitting device according to claim 20 as discussed above.
Krister in view of Jagt does not explicitly teach wherein the optical element has a recess in the bottom side surrounded by a rim.  
Schumann teaches wherein the optical element (e.g., 3705 being a TIR lens, Fig. 38, [107]) has a recess in the bottom side surrounded by a rim.
.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Krister in view of Jagt as applied to claim 19 above, and further in view of Tomonari et al. US 2017/0155022.
Regarding claim 30, Krister in view of Jagt teaches the light-emitting device according to claim 19 as discussed above.
Krister in view of Jagt does not explicitly teach wherein the optical element has at least one side surface with a step or a stop structure.  
Tomonari teaches wherein the optical element (e.g., 2, Fig. 4, [39]) has at least one side surface with a step or a stop structure.  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Krister in view of Jagt to include wherein the optical element has at least one side surface with a step or a stop structure as suggested by Tomonari for the purpose of reducing light extraction surface area, thereby achieving high luminance light emitting device for example (e.g., Tomonari, [43]).
Claims 19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Jagt US 2012/0001204.
Regarding claim 19, Jagt teaches a light-emitting device (e.g., Fig. 4) comprising: 

a foil element (e.g., 4, Fig. 4, [36], [44]) on the light-outcoupling surface; 
an optical element (e.g., 6, Fig. 4, [60], [66]) on the foil element laterally surrounded by a second reflective material (e.g., a portion of 72 surrounding 6, Fig. 4, [77]) in a form-locking manner; and 
a gap (e.g., a gap in which 71 is disposed, Fig. 4, [77]) located at least in a partial region between the foil element and the optical element.  
Jagt does not explicitly teach a gas-filled gap that is located at least in a partial region between the foil element and the optical element.  
Jagt, however, recognizes that the wavelength converting material 4 (considered as a foil element) and the wavelength converting material 6 (considered as an optical element) may be separated by a spacer layer, such as a transparent layer (e.g., a substrate, adhesive or bonding layer), a scattering layer or an air gap, etc. (e.g., [68], [80]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Jagt to include a gas-filled gap located at least in a partial region between the foil element and the optical element, because a transparent layer (e.g., a substrate, adhesive or bonding layer), a scattering layer or an air gap, etc. was known in the semiconductor art as an alternative embodiment for separating two wavelength converting materials, as suggested by Jagt, and selecting among them for enhancing the transmittance of emitted/reflected light from the two wavelength converting materials of Jagt would have been obvious to the skilled artisan. MPEP §2143.

Allowable Subject Matter
Claims 24 and 31-36 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the above-discussed claim objections are overcome.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number is 571-270-0271.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) atnes.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah can be reached at (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the 
/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                                        June 5, 2021